
	

114 HR 2923 IH: Maritime and Energy Workforce Technical Training Enhancement Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2923
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Gene Green of Texas (for himself, Mr. Babin, Mr. Scott of Virginia, Mr. Ribble, Mr. Olson, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Secretary of Energy to award grants to expand programs in maritime and energy
			 workforce technical training, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Maritime and Energy Workforce Technical Training Enhancement Act. 2.Maritime and energy workforce technical training enhancement (a)Grants required (1)In generalThe Secretary of Energy (in this Act referred to as the Secretary) shall award grants to enable eligible community colleges and other public institutions of higher education to expand upon existing programs in maritime and energy workforce technical training, including by admitting more students, training faculty, expanding facilities, creating new maritime career pathways from associate degree to baccalaureate degree programs and awarding credit for prior learning experience, or increasing cooperation with the Department of Energy, the Department of Defense, the Department of Homeland Security, the Department of Transportation, the Department of Veterans Affairs, or the National Science Foundation. In developing the grant program, the Secretary may award a grant to a nonprofit organization with a track record of at least 10 years of expertise in working with community colleges on developing workforce development programs, to provide assistance to the Secretary in carrying out the requirements of this Act.
 (2)PriorityThe Secretary shall give priority in the award of grants under this section to eligible institutions that have entered into a partnership with the Department of Energy, the Department of Defense, the Department of Homeland Security, the Department of Transportation, or the Department of Veterans Affairs.
 (3)Grant amountsGrants awarded under this section shall be in amounts of not less than $1,000,000 and not more than $1,500,000.
				(b)Requests for proposals
 (1)In generalNot later than 90 days after the date of enactment of this Act, and annually thereafter for 2 years, the Secretary shall issue a request for proposals from eligible institutions for grants under this section.
 (2)ProposalsAn eligible institution that seeks the award of a grant under this section shall submit an application therefor to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including—
 (A)demonstration of a willingness and ability to participate in a partnership described in subsection (a)(2), if any; and
 (B)a commitment, and demonstration of an ability, to maintain maritime and energy workforce technical training programs after the end of the grant period.
					(c)Grant uses
 (1)In generalAn eligible institution awarded a grant under this section shall use grant amounts to carry out any of the following:
 (A)Training related to maritime or energy transportation, logistics, and supply chain management. (B)Training related to shipbuilding and ship repair.
 (C)Enhancement of academic and workforce training programs, to include certifications and apprenticeships, providing training for maritime and energy employment.
 (D)Salary supplementation for faculty in maritime or energy training and education. (E)Operation and maintenance of maritime or energy related equipment and technology for use in instructional programs.
 (F)Acquisition of marine vessels, safety equipment, ship simulators, electronic navigation devices, fire suppression equipment, physical and chemical measuring instruments, sampling devices, and other assets and equipment for use in maritime or energy related training and education.
 (G)Renovation or construction of buildings to house maritime or energy training and education programs.
 (H)Tuition reimbursement for successful completion of a maritime or energy course, program, or certification.
 (2)Limitation on constructionAn eligible institution awarded a grant under this section may use not more than 50 percent of the grant amount to carry out paragraph (1)(G).
 (3)Admissions preferenceAn eligible institution awarded a grant under this section shall give preference in admission to maritime or energy training and education programs to veterans, to the extent practicable.
 (4)Period of use of fundsAn eligible institution awarded a grant under this section may use the grant funds for a period of three years after the award of the grant.
 (d)DefinitionsIn this section: (1)The term eligible institution means a community college or other public postsecondary educational institution located in close proximity to marine or port facilities in the Gulf of Mexico, Atlantic Ocean, Pacific Ocean, or Great Lakes offering a maritime training and education program, and which has an established association with—
 (A)a port authority or other established seaport or inland port facility; and (B)the Department of Energy, the Department of Defense, the Department of Homeland Security, the Department of Transportation, the Department of Veterans Affairs, or other appropriate government agencies.
 (2)The term veteran has the meaning given that term in section 101 of title 38, United States Code. (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for each of fiscal years 2016, 2017, and 2018, $12,000,000 to carry out this section.
			3.Centers of Excellence in Maritime and Energy Workforce Technical Training
			(a)Grants for establishment of centers
 (1)In generalThe Secretary, in consultation with the Secretary of Transportation and the Secretary of Labor, shall award a grant to no more than 10 eligible institutions to enable the eligible institutions to—
 (A)establish Centers of Excellence in Maritime and Energy Workforce Technical Training (in this section referred to as the Centers); and
 (B)enable eligible institutions to improve and expand maritime and energy workforce training opportunities for veterans, members of the Armed Forces, Federal employees, and civilians by implementing new programs in such training areas as—
 (i)port related transportation systems, maritime and energy logistics and supply chain management, small vessel repair, maintenance of navigation and deck cargo systems, maintenance of sophisticated training equipment, port related transportation, logistics, and supply chain management, shipbuilding and ship repair, operation and maintenance of equipment and technology for use in maritime and energy employment training; and
 (ii)job placement in maritime and energy related employment fields. (2)PriorityThe Secretary shall give priority in the award of grants under this section to eligible institutions that have in force, or demonstrate the willingness and ability to enter into, memoranda of understanding with the Department of Energy, the Department of Defense, the Department of Homeland Security, the Department of Transportation, the Department of Veterans Affairs, or other appropriate government agencies, or a cooperative agreement with an appropriate private sector entity, which memorandum of understanding or cooperative agreement provides for either, or both, of the following:
 (A)The provision of resources, whether in cash or in kind, to the Center. (B)Assistance for the Center in building maritime or energy training capacity, or in training Federal employees in maritime fields.
 (3)Grant amountGrants awarded under this section shall be in amounts of not more than $1,500,000 per Center. (b)Requests for proposals (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall issue a request for proposals from eligible institutions for a grant under this section.
 (2)ProposalsAn eligible institution that seeks the award of the grant under this section shall submit an application therefor to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
				(c)Grant uses
 (1)In generalAn eligible institution awarded a grant under this section shall use the grant amount for purposes as follows:
 (A)To develop an agenda for maritime and energy training and education. (B)To fund expansion of maritime and energy training and education.
 (C)To publish or otherwise disseminate findings relating to best practices in maritime and energy training and education.
 (2)Period of use of fundsEligible institutions awarded grants under this section may use the grant amount for a period of five years after the award of the grant.
 (d)DefinitionsIn this section: (1)The term eligible institution means a community college or other public educational institution located in close proximity to port or other marine facilities on the Gulf of Mexico, Atlantic Ocean, Pacific Ocean, or Great Lakes that—
 (A)operates an existing maritime or energy workforce training program; (B)offers accredited programs in academic areas such as port related transportation, logistics, and supply chain management and shipbuilding and ship repair, among other areas relevant to maritime or energy related workforce training;
 (C)is well recognized in the field of maritime workforce training; and (D)has an established association with—
 (i)a port authority; and (ii)the Department of Energy, the Department of Defense, the Department of Homeland Security, the Department of Transportation, the Department of Veterans Affairs, or other appropriate government agencies.
 (2)The term veteran has the meaning given that term in section 101 of title 38, United States Code. (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for each of fiscal years 2016, 2017, and 2018, $12,000,000 to carry out this section.
			
